           Case 2:20-cv-02839-JTM Document 6 Filed 05/07/21 Page 1 of 1




                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF LOUISIANA

 RAYMOND CARR                                                          CIVIL ACTION

 VERSUS                                                                 NO. 20-2839

 ED GONZALEZ                                                            SECTION: H



                                          ORDER

       The Court, having considered the petition, the record, the applicable law and the Report

and Recommendation of the United States Magistrate Judge, and the objections to the Magistrate

Judge's Report and Recommendation, hereby approves the Report and Recommendation of the

United States Magistrate Judge and adopts it as its own opinion. Accordingly,

        IT IS ORDERED that Petitioner Raymond Carr’s federal application for habeas corpus

relief is DISMISSED WITH PREJUDICE on the basis of improper venue and lack of subject

matter jurisdiction.



                                            New Orleans, Louisiana, this 7th day of May, 2021.




                                            __________________________________________
                                            JANE TRICHE MILAZZO
                                            UNITED STATES DISTRICT JUDGE
